The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 23 February 2022.     THIS ACTION IS NON-FINAL.


Status of Claims

Claims 1-6 are pending.
Claims 1-6 are rejected for double patenting.
Claims 1-6 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-6 are rejected under 35 U.S.C. 103 as unpatentable.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US-PATENT NO.11,200,509B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US-PATENT No. 11, 200,509B2.	
Instant Application:
17/456,302
US-PATENT:
11,200,509B2
Claim 1:
A method for processing information by a first intelligent agent, the method comprising: sending, by a first intelligent agent, a request message to a second intelligent agent, wherein the request message comprises an invitation message or a recommendation message; receiving, by the first intelligent agent, a decision message from the second intelligent agent, wherein the decision message is determined by the second intelligent agent according to a knowledge model of the second intelligent agent and the request message; and updating, by the first intelligent agent according to the decision message, a knowledge model of the first intelligent agent or sending, by the first intelligent agent according to the decision message, a notification message to a first user account corresponding to the first intelligent agent.
Claim 1:
A method for processing information by an intelligent agent, the method comprising: determining, by a first intelligent agent, that an object to which an invitation message or a recommendation message is to be sent is a second intelligent agent, in response to determining that the object to which the invitation message or the recommendation message is to be sent is the second intelligent agent, sending, by the first intelligent agent, a request message to the second intelligent agent, wherein: the request message comprises the invitation message or the recommendation message sent to the second intelligent agent, wherein: (1) each of the first intelligent agent and the second intelligent agent is a virtual machine learning program, (2) the first intelligent agent corresponds to a first user account and the second intelligent agent corresponds to a second user account, and (3) the first intelligent agent sends the request message to the second intelligent agent without receiving an instruction to send the request message by a first user of the first account and the sending comprises predicting, by the first intelligent agent, an idle time of a second user account by learning a historical posting time of the second user account, and sending, by the first intelligent agent, the request message to the second intelligent agent at the idle time of the second user account; and receiving, by the first intelligent agent, a decision message fed back by the second intelligent agent, wherein the decision message is a message that is determined by the second intelligent agent according to a knowledge model of the second intelligent agent and any one of the invitation message or the recommendation message; and updating, by the first intelligent agent according to the decision message, a knowledge model of the first intelligent agent or sending, by the first intelligent agent according to the decision message, a notification message to a first user account corresponding to the first intelligent agent.
Claim 2: 

Claims 1 & 6
Claim 3:

Claim 1


 Claims 4-6 cover substantially similar claim elements as claims 1-3, and therefore is rejected as detailed above under substantially similar rationale.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-6 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
(Independent Claims)  For claim 1 / 4, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 4, in part, recites 
 “…. the decision message is determined by the second intelligent agent according to a knowledge model of the second intelligent agent and the request message; and updating, by the first intelligent agent according to the decision message, a knowledge model of the first intelligent agent ….” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting electronic device, server, processor operatically coupled to data storage medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic components,  “determine”, “update” in the limitation citied above could be performed by a human mind with possible aid of paper & pen and/or calculator (e.g., a group of customer support human agents could send information to each other to maintain / update customer models to provide supports to customers), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 4 recites the additional elements of generic computer elements (like processor coupled to memory with programming instructions); (b) “sending, by a first intelligent agent, a request message to a second intelligent agent, wherein the request message comprises an invitation message or a recommendation message; receiving, by the first intelligent agent, a decision message from the second intelligent agent …. or sending, by the first intelligent agent according to the decision message, a notification message to a first user account corresponding to the first intelligent agent” (insignificant extra solution activity MPEP 2106(g) or WURC, MPEP 2106(d) II).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are “receiving or transmitting data over a network”, which is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II, “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). “
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and sending/information via network is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-3 / 5-6 are dependent on claim 1 / 4 and include all the limitations of claim 1 / 4. Therefore, claims 2-3 / 5-6 recite the same abstract ideas. 
With regards to claims 2-3 / 5-6, the claims recite additional process for collaborative customer model processing, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting generic computer computing & network data transmission, nothing in the claim element precludes the step from practically being performed in the mind.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yerli, et al., US-PGPUB NO.20130346876A1 [hereafter Yerli] in view of Cheyer, et al., US-PATENT NO.6691151B1 [hereafter Cheyer].

With regards to claim 1, Yerli teaches 
“A method for processing information by a first intelligent agent, the method comprising: sending, by a first intelligent agent, a request message to a second intelligent agent, wherein the request message comprises an invitation message or a recommendation message (Yerli, FIG.1, [0004], ‘invitation of other users of the online service’, [0041], ‘recommender module … for management of the initiation of the simultaneous experience and for providing of the online content’); receiving, by the first intelligent agent, a decision message from the second intelligent agent, wherein the decision message is determined by the second intelligent agent according to a knowledge model of the second intelligent agent and the request message (Yerli, FIG.1, [0022], ‘providing to the first user a list of further users of the online service in response to a set of selection rules’); …”
Yerli does not explicitly detail “and updating, by the first intelligent agent according to the decision message, a knowledge model of the first intelligent agent or sending, by the first intelligent agent according to the decision message, a notification message to a first user account corresponding to the first intelligent agent”.
However Cheyer teaches “updating, by the first intelligent agent according to the decision message, a knowledge model of the first intelligent agent or sending, by the first intelligent agent according to the decision message, a notification message to a first user account corresponding to the first intelligent agent (Cheyer, FIG.4, Col 17, Line 17-20, ‘maintain a knowledge base … and uses that knowledge to assist requesters and providers’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Yerli and Cheyer before him or her, to modify the distributed multiple user messaging method and system of Yerli to include agent knowledge model shown in Cheyer.   
The motivation for doing so would have been to support dynamic presentation of information and services in distributed agent community (Cheyer, Abstract). 

With regards to claim 2, Yerli further in view of Cheyer teaches 
“The method according to claim 1, wherein: the request message is the recommendation message, and the decision message indicates acceptance or refusal of the recommendation message (Yerli, FIG.4, [0052], ‘the invited users refuses to join the simultaneous experiences’ shows example of an entity refuses to share.) ….”. 
Yerli does not explicitly detail “and updating, by the first intelligent agent according to the decision message, the knowledge model of the first intelligent agent or sending, by the first intelligent agent according to the decision message, the notification message to the first user account corresponding to the first intelligent agent comprises: updating, by the first intelligent agent, the knowledge model of the first intelligent agent according to the decision message when the decision message indicates acceptance or refusal of the recommendation message”.
However Cheyer teaches “updating, by the first intelligent agent according to the decision message, the knowledge model of the first intelligent agent or sending, by the first intelligent agent according to the decision message, the notification message to the first user account corresponding to the first intelligent agent (Cheyer, FIG.4, Col 21, Line 9-11, ‘agents can update (add, remove, and replace) facts belonging to data solvables, either locally or on other agents, given that they have preferably the required permissions’, Col 20, Lin 15-16, ‘handles the distribution of both data update requests and requests for installation of triggers’, Col 8, Line 52-53, ‘the facilitator matches the action part of the trigger to capabilities published by the notification agent … to determine the best way of relaying a message through available media transfer application agents’ shows example of intelligent agents sending / receiving information for users.) comprises: updating, by the first intelligent agent, the knowledge model of the first intelligent agent according to the decision message when the decision message indicates acceptance or refusal of the recommendation message (Cheyer, FIG.4, Col 17, Line 17-20, ‘maintain a knowledge base … and uses that knowledge to assist requesters and providers’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Yerli and Cheyer before him or her, to modify the distributed multiple user messaging method and system of Yerli to include agent knowledge model shown in Cheyer.   
The motivation for doing so would have been to support dynamic presentation of information and services in distributed agent community (Cheyer, Abstract). 

With regards to claim 3, Yerli further in view of Cheyer teaches 
“The method according to claim 1, wherein sending, by the first intelligent agent, the request message to the second intelligent agent comprises: sending, directly by the first intelligent agent, the request message to the second intelligent agent (Yerli, FIG.1, [0004], ‘invitation of other users of the online service’, [0041], ‘recommender module … for management of the initiation of the simultaneous experience and for providing of the online content’) ….”.
Yerli does not explicitly detail “wherein before the first intelligent agent directly sends the request message to the second intelligent agent, the first intelligent agent does not notify the first user account or receives an instruction sent from a terminal device of the first user corresponding to the first user account, wherein the instruction is used to instruct the first intelligent agent to send the request message to the second intelligent agent”.
However Cheyer teaches “wherein before the first intelligent agent directly sends the request message to the second intelligent agent, the first intelligent agent does not notify the first user account or receives an instruction sent from a terminal device of the first user corresponding to the first user account, wherein the instruction is used to instruct the first intelligent agent to send the request message to the second intelligent agent (Cheyer, FIG.4, Col 21, Line 9-11, ‘agents can update (add, remove, and replace) facts belonging to data solvables, either locally or on other agents, given that they have preferably the required permissions’, Col 20, Lin 15-16, ‘handles the distribution of both data update requests and requests for installation of triggers’, Col 8, Line 52-53, ‘the facilitator matches the action part of the trigger to capabilities published by the notification agent … to determine the best way of relaying a message through available media transfer application agents’ shows example of intelligent agents sending / receiving information for users.);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Yerli and Cheyer before him or her, to modify the distributed multiple user messaging method and system of Yerli to include intelligent agents processing user information as shown in Cheyer.   
The motivation for doing so would have been to support dynamic presentation of information and services in distributed agent community (Cheyer, Abstract). 

Claims 4-6 are substantially similar to claims 1-3, The arguments as given above for claims 1-3 are applied, mutatis mutandis, to claims 4-6, therefore the rejection of claims 2-3, 6-10 are applied accordingly.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128